Citation Nr: 0213735	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  95-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disability, to include bipolar disorder 
and Post-Traumatic Stress Disorder (PTSD).  

2.  Entitlement to a compensable evaluation for residuals of 
a right wrist injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to August 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 1992, a 
statement of the case was issued in January 1994, and a 
substantive appeal was received in February 1994.  


REMAND

In a statement received at the Board in July 2002, a request 
was made for the veteran to be scheduled for a Board hearing 
at the RO (Travel Board hearing).  Accordingly, the case is 
hereby REMANDED for the following actions:

The RO should schedule the veteran for a 
Travel Board hearing.  After the veteran 
has testified, or in the event she fails 
to report for the scheduled hearing or 
cancels her hearing request, the case 
should be returned to the Board. 


The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



